DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant’s arguments with respect to the rejection of claims under 35 U.S.C. 102, 35 U.S.C. 103 have been fully considered but are moot in view of the new grounds of rejection necessitated by applicant’s amendment to the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 4, 6, 8, 9, 11-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanamori et al. (US20190056282 herein after “Kanamori”) further in view of Paganelli (US4645965 herein after “Paganelli”).
Claim 1: Kanamori discloses a pressure sensor comprising: a conductive housing (housing 131, [0138] a metallic material having conductivity and high resistance to acids, such as stainless steel) which is configured to have a tubular shape ([0138] cylindrical shape); a conductive diaphragm (diaphragm head 132, [0142] composed of a metallic material having conductivity and high resistance to heat and acids, such as stainless steel) which is fixed to a tip end of the housing (welded) and exposed to a pressured medium (see Fig. 1, in the installed position in the cylinder head 13, the pressure detection device 20 is positioned to expose the diaphragm 32 to the pressured environment); a pressure 
	wherein the preload imparting member includes a conductive fixation member (pressure member 149 and support member 150) in a fixed position relative to the housing (the pressure member 149 and support member 150 are held in a fixed position within the housing, while not explicitly being fixed to the housing) and an insulating member (insulating ring 145) disposed between the fixation member and the second electrode (rear end electrode 143, see Fig. 14), a thermal conductivity of the insulating member (insulating ring 145) is higher than a thermal conductivity of the heat-insulating member (insulating film 142a).
	Kanamori fails to teach wherein the fixation member is fixed to the housing. 
	However, the pressure member and support member are held in a fixed position in order to maintain the preload on the diaphragm/piezoelectric. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to maintain the preload member in a position by means of fixing the member to the housing or by mechanical fit components such that the fixation member does not move and maintains the preload on the diaphragm.
	Kanamori fails to teach wherein the thermal conductivity of the insulating member is higher than a thermal conductivity of the heat-insulating member. 
	However, the choice of materials is not limited by Kanamori [0149], [0156].  Paganelli teaches the use of materials for a cylinder pressure sensor including copper used as a shunt to conduct heat away from the ceramic disk 48e and away from the piezoelectric 24.  Combining materials such that the interior elements are protected from heat, including the use of conductive materials to conduct heat away from 

Claim 2: Kanamori in view of Paganelli teaches the pressure sensor according to claim 1, wherein the diaphragm includes a flexible portion fixed to the housing (the periphery of the diaphragm 132 is fixed to the housing at a first leading end side housing 1311) and a protrusion portion (convex part 132d) protruding toward an inside of the housing from a center region of the flexible plate-shaped portion, and the heat-insulating member (insulating film 142a) is disposed so as to be interposed between the protrusion portion (convex part 132d) and the first electrode (leading end electrode member 142).
	Kanamori fails to teach that the diaphragm has a plate-shaped portion fixed to the housing.  However, the peripheral edge of the diaphragm 132 which is attached to the leading end side housing 1311 such that the shapes match accordingly and they can be welded together. 
	It would have been obvious to a person having ordinary skill in the art to make the diaphragm shape which extends beyond the protrusion a plate shape in order to have the best shapes for mating the ends of the housing and the diaphragm for welding.

Claim 4:  Kanamori in view of Paganelli teaches the pressure sensor according to claim 2, wherein the preload imparting member includes a conductive fixation member (pressure member 149 and support member 150) in a fixed position relative to the housing (the pressure member 149 and support member 150 are held in a fixed position within the housing, while not explicitly being fixed to the housing) 
	Kanamori fails to teach wherein the fixation member is fixed to the housing. 
	However, the pressure member and support member are held in a fixed position in order to maintain the preload on the diaphragm/piezoelectric. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to maintain the preload member in a position by means of fixing the member to the housing or by mechanical fit components such that the fixation member does not move and maintains the preload on the diaphragm.

Claim 6: Kanamori in view of Paganelli teaches the pressure sensor according to claim 1.  Kanamori fails to teach wherein a volume of the heat-insulating member is larger than a volume of the insulating member.
	However, depending upon anticipated operating conditions and additional design factors including cost, materials, etc. the size of the insulating members can be chosen to be a suitable size. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to choose suitable sizes/volumes for the heat-insulating member and the insulating member in order to protect the adjacent elements by preventing conduction of unwanted heat or electrical voltage/current/etc. a person having ordinary skill in the art can pursue suitable options for the insulating member and heat-insulating member including wherein a volume of the heat-insulating member is larger than a volume of the insulating member.

Claim 8:  Kanamori in view of Paganelli teaches the pressure sensor of claim 1, previous.  Kanamori teaches a positioning member (insulating pipe 160) formed of an insulating material and disposed inside the housing (see Fig. 14), and the pressure measurement member is fitted to the positioning member so as to be positioned on an axial line of the housing (the axis is shown in Fig. 14 and the insulating pipe is positioned on the axis).

Claim 9: Kanamori in view of Paganelli teaches the pressure sensor according to claim 2, further comprising: a positioning member (insulating pipe 160) formed of an insulating material and disposed inside the housing (see Fig. 14), and the pressure measurement member is fitted to the positioning member so as to be positioned on an axial line of the housing (the axis is shown in Fig. 14 and the insulating pipe is positioned on the axis).

Claim 11:  Kanamori in view of Paganelli teaches the pressure sensor according to claim 8.  Kanamori teaches wherein a thermal conductivity of the positioning member (insulating pipe 160) is lower than a thermal conductivity of the insulating member (insulating film 142a) (the insulating pipe 160 is made of a synthetic resin material such as liquid crystal polymer (LCP) [0196] and the insulating film is made of a ceramic material such as alumina or zirconia [0149].  LPC ranges around .1-.5 W/mK, ceramics such as zirconia ranges around 5W/mK, alumina ranges around 12 therefore the positioning member 160 has a lower thermal conductivity than the insulating member 142a).

Claim 12: Kanamori in view of Paganelli teaches the device of claim 8, previous.  Kanamori further teaches wherein the diaphragm includes a flexible portion fixed to the housing (the periphery of the diaphragm 132 is fixed to the housing at a first leading end side housing 1311) and a protrusion portion (convex part 132d) protruding toward an inside of the housing from a center region of the flexible plate-shaped portion, and the heat-insulating member (insulating film 142a) is disposed so as to be interposed between the protrusion portion (convex part 132d) and the first electrode (leading end electrode member 142).
	Kanamori fails to teach that the diaphragm has a plate-shaped portion fixed to the housing.  However, the peripheral edge of the diaphragm 132 which is attached to the leading end side housing 1311 such that the shapes match accordingly and they can be welded together. 
	It would have been obvious to a person having ordinary skill in the art to make the diaphragm shape which extends beyond the protrusion a plate shape in order to have the best shapes for mating the ends of the housing and the diaphragm for welding.

Claim 13: Kinamora in view of Paganelli teaches the device of claim 8, previous.  Kinamora in view of Paganelli fails to teach wherein the positioning member is configured in a tubular shape so as to surround the heat-insulating member.
	However, the insulating pipe 160 (annotated Fig. 5, below) and the insulating film 142a protect the adjacent/interior elements from heat.  To extend the insulating pipe such that it reaches the insulating film, or changing the shape of the device such that the tubular shape of the insulating positioning member 160 extends farther toward the insulating film 142 is merely a change in shape of the insulating pieces 142a, 160 with no criticality beyond what the insulating film 142a and insulating pipe 160 already accomplish.  
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to change the shape of the insulating pipe 160 such that it surrounds the heat-insulating member 142a in order to increase the insulation and further protect the device from heat. 

Claim 14: Kinamora in view of Paganelli teaches the device of claim 8, previous.  Kinamora in view of Paganelli fails to teach wherein the positioning member is configured to serve as the heat-insulating member.
	However, the insulating pipe 160 (annotated Fig. 5, below) and the insulating film 142a protect the adjacent/interior elements from heat.  To extend the insulating pipe such that it reaches the insulating film, or changing the shape of the device such that the tubular shape of the insulating positioning member 160 extends and connects to the insulating film 142 is merely a change in shape of the insulating pieces 142a, 160 with no criticality beyond what the insulating film 142a and insulating pipe 160 already accomplish.  
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to change the shape of the insulating pipe 160 such that it serves as the heat insulating member (insulating film 142a) in order to increase the insulation and further protect the device from heat while reducing the number of pieces. 


    PNG
    media_image1.png
    589
    831
    media_image1.png
    Greyscale


Claim 15:  Kanamori in view of Paganelli teaches the device of claim 1, previous.  Kanamori teaches wherein the heat-insulating member is configured to have conductivity and thermal insulation ([0149] the insulating film 142a as an example of the insulating transmission member), and a conductor (conduction member 147) which is led while being insulated from the housing (holding member 148 [0162] having insulating properties) is connected to the second electrode (rear end electrode member 144).

Claim 16: Kanamori in view of Paganelli teaches the device of claim 1, previous.  Kanamori teaches wherein the heat-insulating member is formed of an insulating material ([0149] an insulating film 142a formed by coating a ceramic material, which includes alumina, zirconia or the like, showing the insulating property is provided), a first conductor is connected to the first electrode (negative route [0211] On the other hand, in the pressure detection device 20, an end surface on the leading end side of the piezoelectric element 141 (negative pole) is electrically connected to the ground terminal (not shown) provided to the circuit board 153 via the leading end electrode member 142 made of metal, the pressure member 149 made of metal, the support member 150 made of metal (the second welding part 159), the second coil spring 151 made of metal, the housing member 152 made of metal and the ground plate 155 made of metal. Hereinafter, an electrical route from the surface on the leading end side of the piezoelectric element 141 to the circuit board 153 via the leading end electrode member 142, the pressure member 149, the support member 150, the second coil spring 151, the housing member 152 and the ground plate 155 is referred to as “negative route”.), and a second conductor (conduction 
	 Kanamori in view of Paganelli fails to teach a first conductor connected to the diaphragm is connected to the first electrode.
	However, creating and guiding an electrical pathway through various elements of a device such that the electrode signal can be directed to circuitry is within the scope of a person having ordinary skill in the art.  If the various elements of the pressure sensor cannot be configured such that they form an electrical pathway, then it is within the scope of a person having ordinary skill in the art to create a pathway which is, or can be, insulated where necessary in order to successfully detect signals from the electrode.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use a first conductor connected to the diaphragm and connected to the first electrode as it is merely using a known technique which yields predictable results and thereby connect the first electrode to the circuitry. 

Claim 17:  Kinamora in view of Paganelli teaches the device of claim 16, previous.  Kinamora in view of Paganelli fails to teach wherein the first conductor is a compression spring which is disposed between the diaphragm and the first electrode in a through hole provided in the heat-insulating member.
	However, Kinamora teaches the use of a compression spring as an electrical conductor (first coil spring 146, Fig. 14, and second coil spring 151, Fig. 13).  Creating a through hole in an insulator is merely creating the electrical pathway between necessary conductive components including the electrode and any path to the circuitry 153 and does not rise above the level of one of ordinary skill.  The use of springs as electrical connection allows for movement among components while maintaining connectivity.  Likewise, Paganelli teaches connectivity using a spring lead 54.1c (Fig. 6) to connect from a piezoelectric 24c to a substrate 28c which passes through an insulating support 70.3c.  
	It is within the scope of a person having ordinary skill in the art to use the structure(s) and element(s) present in the invention to create and maintain electrical connectivity even among moving elements.  It would have been obvious to a person having ordinary skill in the art before the effective filing 
   
Claim 18: Kanamori in view of Paganelli teaches the device of claim 1.  Kanamori teaches wherein the heat-insulating member is formed of an insulating material ([0149] an insulating film 142a formed by coating a ceramic material, which includes alumina, zirconia or the like, showing the insulating property is provided),
	a first conductor connected to the fixation member (pressure member 149 and support 150) is connected to the first electrode (negative route [0211] On the other hand, in the pressure detection device 20, an end surface on the leading end side of the piezoelectric element 141 (negative pole) is electrically connected to the ground terminal (not shown) provided to the circuit board 153 via the leading end electrode member 142 made of metal, the pressure member 149 made of metal, the support member 150 made of metal (the second welding part 159), the second coil spring 151 made of metal, the housing member 152 made of metal and the ground plate 155 made of metal. Hereinafter, an electrical route from the surface on the leading end side of the piezoelectric element 141 to the circuit board 153 via the leading end electrode member 142, the pressure member 149, the support member 150, the second coil spring 151, the housing member 152 and the ground plate 155 is referred to as “negative route”.), and
	 a second conductor (conduction member 147) which is led while being insulated from the housing (holding member 148 [0162] having insulating properties) is connected to the second electrode ([0210] positive route to the rear end electrode member 144).

Claim 19: Kanamori in view of Paganelli teaches the device of claim 1.  Kanamori teaches wherein the heat-insulating member is formed of an insulating material ([0149] an insulating film 142a formed by coating a ceramic material, which includes alumina, zirconia or the like, showing the insulating property is provided), a first conductor which is led while being insulated from the housing is connected to the first electrode (negative route [0211] On the other hand, in the pressure detection device 20, an end surface on the leading end side of the piezoelectric element 141 (negative pole) is electrically connected to the ground terminal (not shown) provided to the circuit board 153 via the leading end electrode member 142 made of metal, the pressure member 149 made of metal, the support member 150 made of metal (the second welding part 159), the second coil spring 151 made of metal, the housing member 152 made of metal and the ground plate 155 made of metal. Hereinafter, an electrical route from the surface on the leading end side of the piezoelectric element 141 to the circuit board 153 via the leading end electrode member 142, the pressure member 149, the support member 150, the second coil spring 151, the housing member 152 and the ground plate 155 is referred to as “negative route”.), and a second conductor (conduction member 147) which is led while being insulated from the housing (holding member 148 [0162] having insulating properties) is connected to the second electrode ([0210] positive route to the rear end electrode member 144).

Claim 20: Kanamori in view of Paganelli teaches the device of claim 1.  Kanamori further teaches: a positioning member (insulating pipe 160) formed of an insulating material and disposed inside the housing (see Fig. 14), and the pressure measurement member is fitted to the positioning member so as to be positioned on an axial line of the housing (the axis is shown in Fig. 14 and the insulating pipe is positioned on the axis), 
	wherein the housing includes an external housing (sealing part 170) and a sub-housing (first leading end side housing 1311) which is fitted into and fixed to the external housing (see Fig. 14), and the diaphragm (diaphragm 132), the positioning member (insulating pipe 16), the heat-insulating member (insulating film 142a), the pressure measurement member (leading end electrode 142, piezoelectric 141, and rear electrode member 143), and the preload imparting member (pressure member 149 and support member 150) are disposed inside the sub-housing (Fig. 14).

Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN MORELLO whose telephone number is (313)446-6583. The examiner can normally be reached M-F 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN F MORELLO/Examiner, Art Unit 2861                                                                                                                                                                                           2/22/22

/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2861